TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00454-CV


                                    D. J. and A. S., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                  FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          NO. 312,083-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               On February 11, 2021, this Court ordered that appellant D.J.’s document titled

“Motion for Rehearing,” received by the Clerk on February 8, 2021, be construed as a combined

appellant’s brief and motion for extension of time to file an appellant’s brief. The same day, this

Court granted the motion for extension of time and directed the Clerk to file the document as

D.J.’s appellant’s brief. The Court’s order also stated that if appellee Department of Family and

Protective Services (the Department) chose to file an appellee’s brief in response, it should file its

brief by February 22, 2021.

               On February 22, 2021, the Department moved for an extension of this briefing

deadline to March 15, 2021. The Rules of Judicial Administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing

180 days for court’s final disposition). The accelerated schedule constrains this Court’s leeway in
granting extensions. Here, the relevant 180-day deadline is March 3, 2021. In this instance, we

grant the motion in part and extend the Department’s deadline to file an appellee’s brief, if any, in

response to D.J.’s appellant’s brief no later than February 25, 2021. If the brief is not filed by that

date, the Court may proceed to dispose of this appeal without the referenced appellee’s brief.

               It is so ordered on February 23, 2021.



Before Justices Goodwin, Triana, and Kelly




                                                  2